Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 30 September 2021 is acknowledged.  The traversal is on the ground(s) there are overlapping or related technical features among the two inventions and (2) there would be no undue search burden.  This is not found persuasive because the instant application is the national stage of PCT/JP2018/0276199. No special technical feature that unifies the two inventions is present as described in the Restriction/Election requirement mailed 17 August 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 September 2021.

Applicant's election with traverse of:
 Component (B)/cationic surfactant: dimethylaminopropylamide stearate;
–and-
B) 	Component (C)/aliphatic alcohol: cetyl alcohol and stearyl alcohol and a mixture thereof 
	in the reply filed on 30 September 2021 is acknowledged.  The traversal is on the ground(s) that: (1) there are overlapping or related technical features between the species and (2) 
Upon further consideration, the species elections for the cationic surfactant is withdrawn. No claims are withdrawn as a result of this species election.

Claim Status
Applicant’s claim amendments in the response filed 30 September 2021 are acknowledged. 
Claims 1-11 are pending. 
Claim 2 is amended. 
Claim 11 is withdrawn. 
Claims 1-10 are under consideration.
Upon further consideration, the examiner has withdrawn the species election pertaining to the cationic surfactant.
Examination on the merits is extended to the extent of the following species:
Component (C)/aliphatic alcohol: cetyl alcohol and stearyl alcohol and a mixture thereof.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 and 24 March 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections/Rejections
Specification
The abstract is objected to because of the following informalities: The abstract exceeds 150 words. See MPEP 608.01(b) Abstract of the Disclosure and 37 CFR 1.72 for further guidance.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  Claims 1-6 have poor grammar, construction and/or lack verbs and objects. Claims are sentences and claims 2-6 are incomplete sentences.
With regard to the claim 1, the claim construction is awkward, using colons before amounts. Consider whether the following amendment would obviate the claim 1 objection, “A (A) 1.8 mass% or more and 20 mass% or less of an internal olefin sulfonate having 12 or more and 24 or less of carbon atoms; (B) 0.1 mass% or more and 8 mass% or less of a cationic surfactant represented by formula (b-1) or (b-2)…”
With regard to claim 2, consider whether an amendment to recite “The cleansing composition according to claim 1, having a total content of an internal olefin sulfonate having 16 carbon atoms and an internal olefin sulfonate having 18 carbon atoms in component (A) of 50 mass% or more…” would obviate the objection.
With regard to claim 3, consider whether an amendment to recite “The cleansing composition according to claim 1, having a content of an internal olefin sulfonate having a sulfonate group at 2-position, in component (A) of 5 mass% or more and 40 mass% or less” would obviate the claim 3 objection.
With regard to claim 4, consider whether an amendment to recite “The cleansing composition according to claim 1, “having a mass ratio of hydroxy form of internal olefin sulfonate to olefin form of internal olefin sulfonate, (hydroxy form/olefin form), in component (A) of 50/50 to 100/0” would obviate the claim 4 objection.
With regard to claim 5, consider whether an amendment to recite “The cleansing composition according to claim 1, having a content of an anionic surfactant other than component (A) of less than 10 mass%” would obviate the claim 5 objection.
With particular regard to claim 6, what has a viscosity at 30 ⁰C between 500 to 30,000 mPa*s?  
Consider whether a claim 6 amendment to recite “The cleansing composition according to claim 1, wherein the cleansing composition has a viscosity at 30 ⁰C between 500 to 30,000 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the following formula (b-1) or (b-2)…” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Consider whether a claim 1 amendment to recite “(B) 0.1 mass% or more and 8 mass% or less of a cationic surfactant represented by formula (b-1) or (b-2)…” would obviate the rejection.
Claims 2-10 are rejected under 35 USC 112(b) because they depend from indefinite claim 1 and do not clarify the issue.


Claim 3 also recites the limitation " the internal olefin sulfonate having a sulfonate group at 2-position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Consider whether a claim 3 amendment to recite “a content of an internal olefin sulfonate having a sulfonate group at 2-position” would obviate the rejection. 

Claim 4 also recites the limitation “the content of the hydroxy form of the internal olefin sulfonate to the content of the olefin form of the internal olefin sulfonate” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Consider whether a claim 4 amendment to recite, “having a mass ratio of hydroxy form of internal olefin sulfonate to olefin form of internal olefin sulfonate, (hydroxy form/olefin form), in component (A) of 50/50 to 100/0” would obviate the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 depends from claim 1. Claim 1 recites “(A) an internal olefin sulfonate having 12 or more and 24 or less carbon atoms…” which indicates ONE internal olefin sulfonate. Claim 2 expands the number of internal olefin sulfonates by requiring two internal olefin sulfonates be present (i.e. a C16 internal olefin sulfonate and a C18 internal olefin sulfonate) by reciting “wherein a total content of an internal olefin sulfonate having 16 carbon atoms and an internal olefin sulfonate having 18 carbon atoms in component (A)…”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant may wish to consider whether an amendment to claim 1 to recite “ (A) at least one internal olefin sulfonate having 12 or more….” would obviate the rejection. Should Applicant select this mechanism to obviate the rejection, Applicant should ensure all relevant dependent claims recite “the at least one internal olefin sulfonate” so that rejections under 35 USC 112(b)-lack of antecedent basis are not necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (US 2012/0052032) and Doi (JP 2015-27976; PUBLISHED ON 12-Feb-2015; Applicant supplied on IDS filed 1/24/2020).
*Note: All references refer to the Examiner supplied translation since the Applicant supplied translation was missing words, or having mistranslations, denoted by “***”.
** Note: Claim 10 is directed to intended use for the composition and does not further limit the composition in terms of reagents or their amounts.

With regard to claims 1-5 & 7-10, and the elected species, Yamaki teaches a hair treatment which when used as a pre-treatment can impart smooth and soft touch to hair as if a hair treatment is applied to the hair after chemical treatment (abstract). Yamaki also teaches the hair treatment provides hair smoothness [0066]. Yamaki teaches the hair treatment comprises one or more tertiary amines and teaches and exemplifies inclusion of dimethylaminopropylamide stearate in Formulation Example 1 in amount of 2.0% ([0033], [0034] & [0068]). More broadly Yamaki teaches the tertiary amines, including dimethylaminopropylamide stearate, are present in the composition in an amount which is ordinarily 0.01 to 10% by mass ([0034] & [0035]). 
Yamaki does not teach inclusion of an internal olefin sulfonate or its amount. 
In the same field of invention of hair treatments which improve combing and softness, Doi teaches a composition comprising C12-24 internal olefin sulfonates (abstract). Doi teaches the C12-24 internal olefin sulfonate component (A) comprises “[p]referably it is 0.1 mass% or more… [m]ore preferably, it is 5 mass% or more … preferably 80% by mass or less… [m]ore preferably, it is 8 mass% or less” which “improves the persistence and rinsing properties of the foam, and from the viewpoint of imparting combing property and softness of the hair and a refreshing feeling to the skin” (pg. 5). Doi teaches the effect of the internal olefin sulfonate having a sulfonic acid group at the 2-position is improved in foaming property, foam quality, rinsing property, good combing property and softness when rinsing hair when the content is “preferably 25% by mass or less… more preferably 10% by mass or less… and preferably 5% by mass or more… preferably 16% by mass or more…” (pg. 4). Doi teaches the internal olefin sulfonate is a mixture of hydroxyalkane sulfonate (referred to as a hydroxy form of internal olefin sulfonate or HAS), and olefin sulfonate (referred to as an olefin form of internal olefin sulfonate (hereinafter 12-24 internal olefin sulfonate component (A) comprises an admixture of C16 internal olefin sulfonate and C18 internal olefin sulfonate that it is preferably 50% by mass or more with the upper limit being 100 mass% and links this C16 and C18 internal olefin sulfonate content to improved detergency, foam quality, foamability, foam persistence, and rinse; good combing property and softness; and a refreshing feeling of the skin (pg. 3 & 4). “The mass ratio (hydroxy body / olefin body) of the content of the hydroxy group of the internal olefin sulfonate and the content of the olefin body of the internal olefin sulfonate in the component (A) or the cleaning composition is improved productivity. From the viewpoint of reducing impurities, it is preferably 50/50 to 100/0, more preferably 60/40 to 100/0, still more preferably 70/30 to 100/0, and still more preferably 75 / It is 25-100 / 0, More preferably, it is 75/25 - 95/5” (pg. 4).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary artisan at the time of filing to have modified Yamaki’s composition by adding 0.1 mass% or more and 8 mass% or less of Doi’s internal olefin sulfonate [yielding a mass ratio of Component B to Component A which is 0.00125 to 100,  including 0.1; a mass ratio of Component C to a total content of Component A and Component B which is 0.0025 to 200, including 2.5] because Yamaki and Doi are drawn to hair treatment compositions which are rinsed from hair that improve hair softness and combability/smoothness. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to improve the rinsing properties of the composition and hair’s softness and combability/smoothness.
With regard to the recited amounts of internal olefin sulfonate, dimethylaminopropyl-amide stearate/cationic surfactant, aliphatic alcohol/cetostearyl alcohol; a mass ratio of a content of the component (B) to a content of the component (A);  mass ratio of a content of the component (C) to a total content of the component (A) and the component (B); total content C16 internal olefin sulfonate and C18 internal olefin sulfonate in Component (A); the content of the internal olefin sulfonate having a sulfonate group at 2-position; ratio of the hydroxy form: olefin form in Component (A); and the content of anionic surfactant other than Component (A); the combined teachings of Yamaki and Doi suggest these parameters with values falling within or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 10, claim 10 is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the composition suggested by the combined teachings of Yamaki and Doi comprise the recited reagents in the recited amounts for application to hair and rinsing from hair. Thereby, the composition suggested by the combined teachings of Yamaki and Doi is used for washing the hair.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaki and Doi as applied to claims 1-5 & 7-10 above, and further in view of Marschner (US 4,859,456; Published: 08/22/1989).
The teachings of Yamaki and Doi are described above. In brief, the combined teachings of Yamaki and Doi suggest a composition which is rinsed from hair that improves its combability and smoothness. Yamaki teaches the composition is packaged as a single package composition that is suitable for use in hair salons [0077]. Yamaki teaches higher alcohols provide appropriate viscosity, attain good use feeling and product stability [0041].
Neither Yamaki nor Doi teach the viscosity of the product.

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary artisan at the time of filing to have modified the composition suggested by the combined teachings of Yamaki and Doi by adjusting the viscosity of the composition to at least 50 up to 20,000 mPa*s as suggested by Marschner because Yamaki, Doi, and Marschner are drawn to hair treatment compositions which are rinsed from hair that improve hair combability/smoothness. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a composition that has a viscosity suitable for pouring so that it may be packaged and used at hair salons.
With regard to the recited viscosity range, the combined teachings of Yamaki, Doi, and Marschner suggest a composition having a viscosity range which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619